DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 21 of U.S. Patent No. 11,032,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 2, 10, 15, and 23 of the application with claims 1, 9, 13, and 21 of the patent, claims 2, 10, 15, and 23 of the application are anticipated by patent claims 1, 9, 13, and 21 in that claims 1, 9, 13, and 21 of the patent contain all the limitations of claims 2, 10, 15, and 23 of the application. Claims 2, 10, 15, and 23 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 2-4, 10-12, 15-17, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2019/0149271 A1 hereinafter Yin.

1.	Regarding claims 2, 10, 15, and 23 – Yin discloses receiving, from a base station, configuration information for group-based acknowledgment feedback for at least a first group of downlink transmissions to the UE and a second group of downlink transmissions to the UE, wherein one or more of the first group of downlink transmissions or the second group of downlink transmissions are configured for acknowledgment feedback at a code-block-group level or a transport-block level, refer to Figures 2, 3, and paragraphs [0002], [0025], [0033], [0047], [0049], [0052], [0058], [0061], [0062], [0064], [0068], [0070], [0073], [0088], and claim 2.
receiving a downlink control information transmission from the base station that schedules a first uplink transmission in which acknowledgment feedback for one or more of the first group of downlink transmissions or the second group of downlink transmissions is to be multiplexed with uplink data in the first uplink transmission, wherein the downlink control information further indicates group-based acknowledgment feedback is to be provided for one or more of the first group of downlink transmissions or the second group of downlink transmissions, in the first uplink transmission, paragraphs [0032], [0034], [0047], [0049], [0051], [0062].
determining, based at least in part on the configuration information for the group-based acknowledgment feedback and the downlink control information, acknowledgment feedback associated with at least one of the first group of downlink transmissions or the second group of downlink transmissions, refer to paragraphs [0047], [0049], [0051], [0062].
transmitting the acknowledgment feedback to the base station in the first uplink transmission, refer to paragraphs [0063], [0064].
2.	Regarding claims 3, 11, 16, and 24 – Yin discloses receiving uplink total downlink assignment indicator fields for each of the first group of downlink transmissions and the second group of downlink transmissions, refer to paragraphs [0025], [0028], [0065], [0073], [0074].
3.	Regarding claims 4, 12, 17, and 25 - Yin discloses the acknowledgment feedback is determined based at least in part on the uplink total downlink assignment indicator fields, refer to paragraphs [0025], [0028], [0065], [0073], [0074].
Allowable Subject Matter

Claim 5-9, 13, 14, 18-22, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Xu et al. (US 2020/0067530 A1) discloses efficient control channel design using polar codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
6 December 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465